                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
_______________________________________
                                        :
CWR ELECTRONICS, INC.,                  :
                                        :
                        Plaintiff,     :   Civil Action No. 19-17102 (FLW)(TJB)
                                        :
            v.                          :
                                        :        ORDER AND JUDGMENT
STAR MARINE DEPOT, INC and             :
GREGORY J. BLAHUT                       :
                                        :
                        Defendants.     :
_______________________________________:

        THIS MATTER having been opened to the Court by Donald F. Campbell, Esq., counsel

for Plaintiff CWR Electronics, Inc. (“Plaintiff”) on a Motion for Default Judgement Against

Defendants Star Marine Depot (“Star Marine”) and Gregory J. Blahut 1 (“Mr. Blahut”); it appearing

that default was entered by the Clerk of Court on September 26, 2019, for Defendants’ failure to

defend this action; it appearing that on October 4, 2019, Plaintiff moved for default judgment;

Defendants have failed to oppose or otherwise respond to this motion; the Court, having reviewed

Plaintiff’s submissions in connection with its motion, pursuant to Federal Rule of Civil Procedure

78, makes the following findings:

        (1)     In order to obtain a default judgment, pursuant to Federal Rule of Civil Procedure

                55(b), a plaintiff must first secure an entry of default from the clerk of the court

                under Rule 55(a). Allaham v. Naddaf, 635 F. App’x 32, 36 (3d Cir. 2015). Once

                the clerk has entered default, the non-defaulting party may move for default


1
  Pending this motion for default judgment, Mr. Blahut filed for personal bankruptcy and pursuant
to the automatic stay, this matter is stayed as to him. A separate order will be entered in this regard.
To be clear, although Plaintiff seeks default judgment against both Star Marine and Mr. Blahut,
this Order only addresses default judgment against Star Marine.
      judgment pursuant to Rule 55(b)(2), “depending on whether the claim is for a sum

      certain.” Id. Entry of default judgment where damages are not a “sum certain”

      requires an application to the court to prove, inter alia, damages. Fed. R. Civ. P.

      55(b)(2). In considering a motion for a default judgment, courts “accept as true the

      well-pleaded factual allegations of the complaint, but the court need not accept the

      moving party’s legal conclusions or allegations relating to the amount of damages.”

      Polidoro v. Saluti, 675 F. App’x. 189, 190 (3d Cir. 2017)

(2)   Based on the allegations contained in the Complaint, which this Court takes as true

      for the purposes of this motion, Defendant Star Marine failed to remit payment for

      certain electronic goods it purchased from Plaintiff between December 2017 and

      January 2018 and between July 2019 and August 2019. Compl. ¶¶10-13.

(3)   As damages, Plaintiff seeks to recover the total amount due for the goods,

      $290,074.08, plus interest at a rate, pursuant to the parties’ contract, of 1.5% per

      month (18% per year). Id. at ¶¶13, 15. Thus, Plaintiff claims that as of October 3,

      2019, it was entitled to a total of $343,660.55. ECF No. 7-2, Certification of Brian

      Swanke (“Swanke Cert.”) at ¶9.

(4)   These sum-certain totals are supported by an affidavit from Plaintiff’s President

      and managing member manager in support of the motion for default explaining the

      contractual relationship between the parties, and proffering evidence, including a

      spreadsheet detailing the total amount of product ordered and correspondence with

      Mr. Blahut. See generally Swanke Cert. Accordingly, the Court finds it appropriate

      to award Plaintiff the requested amount of $343,660.55 and default judgment is

      entered against Star Marine in that amount.
       Accordingly, the Court having reviewed the submissions in connection with the Motion,

for the reasons set forth herein, and for good cause shown,

       IT IS on this 5th day of November, 2019,

       ORDERED and ADJUDGED that Plaintiff’s Motion for Default Judgement [ECF No. 7]

is GRANTED as to Defendant Star Marine and default judgement is entered in the amount of

$343,660.55.


                                                               /s/ Freda L. Wolfson
                                                               Hon. Freda L. Wolfson
                                                               U.S. Chief District Judge
